               Case 1:17-cr-00512-KMW Document 634 Filed 06/18/20 Page 1 of 1
    Case 1:17-cr-00512-KMW Document 635 Filed 06/19/20 Page 1 of 1



                                        Milbank
                                            ANTONIA M. APPS
                                                      Partner
                                  55 1-!ud son Yard s I NewYo rk,NY I000 l -2 163
                                                   T: 21 2.530.5357                   usnc SONY
                                       aapp s@milban k.com      I   milbank.co m      DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                       nnc#:
      June 18, 2020                                                                               ------,----
                                                                                      ) l ,Hf:.   FILED:   t.tj1~!o,..,i)
      BYECF

      The Honorable Kimba M. Wood
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

             Re : United States v. Joel Tapia, S3 l 7-cr-00512 (KMW)

      Dear Judge Wood :

              On behalf of Defendant Joel Tapia, we respectfully request a 4-day adjournment of the
      briefing deadline for the Defendant's reply memorandum in further support of his amended
      motion to vacate his conviction or, in the alternative, for a new trial. In light of the length of the
      Government's opposition brief, we would like more time to respond to the arguments made
      therein. Accordingly, we respectfully request an adjournment of the due date for the Defendant's                      t)(fl 1\-\c
      reply brief to June 23, 2020.

              We have conferred with counsel for the Government regarding this request and they have
      indicated that the Government has no objection.

             We are available to discuss this request at the Court's convenience.

                                                                           Respectfully submitted,

                                                                            Isl Antonia M. Apps
                                                                           Antonia M. Apps
      cc:     USAO (via ECF)


                                                 M I LIIA NK I.I. I'                        S,o Of>-i)cK-E'!)
        NEW YO RK I LOS ANGELES I W ASHI NG TO N , D .C. I SAO PAULO I FRA N KF U RT



L
        LONDON I MU N I C H I BE IJI NC I HONC KCl NG I SEOU L I SI N C A l' ORE I TOKYO
